DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 11 April 2022 (“Response”).  
Claims 1–5, 9–14, and 18–19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5, 9–14, and 18–19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the encrypted seeded key” in last line. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the content key or some other key.
Dependent claims 2–5 and 9 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 10–14 and 18–19 contain language similar to claims 1–5 and 9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–14 and 18–19 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–5, 9–14, and 18–19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Abburi (US 7,149,722 B1).
As per claim 1, Abburi discloses a method at a computing device (fig. 1) for document rights management, the method comprising: 
receiving, at the computing device, a document (6:15–16 “content owner provides the authoring tool 18 with the digital content 12,” e.g., 17:51 “text document”); 
encrypting the document using a content key (6:19–22 “authoring tool 18 then produces a digital content package 12p having the digital content 12 encrypted according to an encryption/decryption key”); 
creating a header, the header including a document identifier and an identifier for the computing device (8:20–22 “header filter 18d then adds the header information specified in the dictionary 28 to the encrypted digital content 12 in the memory 29c”; 7:18–31; 18:3–7; 14:6–10; 16:30–39; note: the language “document identifier and an identifier for the computing device” amounts to content of information, which is not given patentable weight in distinguishing over Abburi1); 
persisting permissions for the document at the computing device, the permissions identifying at least one user (fig. 1, 20 “License Data”; 6:48–51 “license data regarding the types of licenses 16 to be issued for the digital content 12 and the terms and conditions for each type of license 16 may be stored in the content-key database 20”; 20:43–46, “a Digital Rights License (DRL) 48 (i.e., the rights description or actual terms and conditions of the license 16 written in a predetermined form that the license evaluator 36 can interrogate,” e.g., c. 30, predetermined form includes “Licensee”; see also 21:20, “database 50 of issued licenses 16”; note: the language “the permissions identifying at least one user” amounts to content of information, which is not given patentable weight in distinguishing over Abburi);
returning a stream comprising the encrypted document and the header (“package 12p”); 
receiving from a client device (fig. 4), at the computing device, a request for a use license for the encrypted document wherein the request for the use license includes a public key and a user identifier (18:17–30, “the license evaluator 36 then establishes a network connection to such license server 24 based on the web site or other site information, and then sends a request for a license 16 from such connected license server 24 (steps 701, 703). In particular, once the DRM system 32 has contacted the license server 24, such DRM system 32 transmits appropriate license request information 36 to such license server 24. In one embodiment of the present invention, such license 16 request information 36 may include: the public key of the black box 30 of the DRM system 32 (PU-BB)”; 18:44–51, “greater or lessor amounts of license 16 request information 36 may be transmitted to the license server 24 by the DRM system 32 without departing from the spirit and scope of the present invention. For example … additional information about the user and/or the user’s computing device 14 may be necessary”; 20:21–25 “information on the user”; 30:15–20, DRL includes Licensee Id and Licensee Name; note: the language “a user identifier” amounts to content of information, which is not given patentable weight in distinguishing over Abburi), wherein the public key is created by the client device (15:26–27 “the black box 30 in the DRM system 32 has a unique public/private key pair (PU-BB, PR-BB)”)2; 
determining that the document includes persisted permissions (19:1–13); 
creating a use license matching the persisted permissions (20:4–59); 
encrypting the content key with the public key (20:48–50 “the decryption key (KD) for the digital content 12 encrypted with the black box 30 public key (PU-BB) as receive in the license request (i.e., (PU-BB (KD))”); 
encrypting the use license with the content key (20:43–47 “a Digital Rights License (DRL) 48 (i.e., the rights description or actual terms and conditions of the license 16 written in a predetermined form that the license evaluator 36 can interrogate), perhaps encrypted with the decryption key (KD) (i.e., KD (DRL))”); and 
returning the encrypted use license and the encrypted seeded key (21:5–8).
As per claim 2, Abburi discloses the method of claim 1, wherein the content key is created from a symmetric key at the computing device (6:36–38).
As per claim 3, Abburi discloses the method of claim 1, wherein the persisting permissions step comprises receiving permissions at the computing device for the document and storing the permissions in a database associated with the computing device (6:36–54).
As per claim 4, Abburi discloses the method of claim 3, wherein the receiving permissions step includes receiving a message containing the document identifier and the permissions (6:36–54). 
As per claim 5, Abburi discloses the method of claim 4, wherein the permissions are customized based on a document type for the encrypted document (7:17–31; note: “wherein” clause is not a positively recited method step and does not appear to affect any positively recited steps).
As per claim 9, Abburi discloses the method of claim 1, wherein the receiving is from an Application Program Interface gateway (fig. 1; note: structure of gateway does not appear to affect how the receiving is performed).
Claims 10–14 and 18–19 contain language similar to claims discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–14 and 18–19 are also rejected under 35 U.S.C. § 102 as being anticipated by Abburi.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–5, 9–14, and 18–19 are rejected under 35 U.S.C. § 103 as being unpatentable over Abburi, in view of Brown (US 9,240,884 B2).
As per claims 1–5, 9–14, and 18–19, Abburi discloses as discussed above. Abburi does not expressly disclose that the public key is created by the client device.
Brown teaches a public key is created by a client device (1:55–61).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Abburi to include the client creating its public key, as taught by Brown. One would have been motivated to do so to “allow[ ] others to verify that the first party actually generated the key rather than stole it” (Brown, id.).
Response to Arguments
Applicant argues:
While these sections of Abburi disclose various data that can be stored in a header for a document, none of these sections, nor the entirety of Abburi’s disclosure, disclose a header including an identifier for the computing device, as claimed. Instead, Abburi teaches that the “header information” consists of “instructions/rules/information” (see, Abburi, column 7, lines 48-50).
Response 7 (emphasis in original).
This argument is not persuasive. Applicant is arguing nonfunctional data, recited by the claims, distinguishes over Abburi. However, nonfunctional data, e.g., language directed to content of information, is not given patentable weight. Abburi’s header contains data, and the claimed header contains data. The particular content of that data is not afforded patentable weight to distinguish the claimed header over the prior art header. Furthermore, even if given weight, the Examiner disagrees that Abburi’s header does not include “an identifier for the computing device.” The instructions/rules/information fairly read on “an identifier.” For example, instructions/rules/information includes “type of rendering application 34 necessary to render such digital content 12” (14:7–11). This identifier is “for the computing device” since it is the computing device that uses the identifier when packaging the content (at least 6:15–23). 
Applicant argues:
However, as amended the present claims read persisting permissions for the document at the computing device, the permissions identifying at least one user. However, as seen from the above, Abburi fails to teach that the permissions identify any user, and instead Abburi teaches that “license data” indicates which types of licenses may be issued for a given piece of digital content, without regard to any user.
Response 8 (emphasis in original).
This argument is not persuasive. Applicant is arguing nonfunctional data, recited by the claims, distinguishes over Abburi. However, nonfunctional data, e.g., language directed to content of information, is not given patentable weight. Abburi’s permissions contain data, and the claimed permissions contain data “identifying at least one user.” The particular content of that data is not afforded patentable weight to distinguish the claimed permissions over the prior art permissions. Furthermore, even if given weight, the Examiner disagrees that Abburi’s permissions do not identify at least one user, since a “Licensee” is specified by the persisted permissions.
Applicant argues “Abburi does not teach that a request for a license includes a user identifier, as now claimed.” Response 9.
The Examiner respectfully disagrees. Abburi teaches “greater or lessor amounts of license 16 request information 36 may be transmitted to the license server 24 by the DRM system 32 without departing from the spirit and scope of the present invention. For example … additional information about the user and/or the user’s computing device 14 may be necessary” (18:44–51). As demonstrated at 30:15–20, such information constitutes a Licensee Id and Licensee Name, which reads on “user identifier.”
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under 35 U.S.C. § 101.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 126 USPQ2d 1749, 1753 (Fed. Cir. 2018).
        2 This “wherein” clause does not affect “receiving … a request …,” but rather describes where the public key is created, and is therefore not given patentable weight.